 1
                                  UNITED STATES DISTRICT COURT
 2
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
 4   UNITED STATES OF AMERICA,                         CASE NO. 1:11-CR-00332-LJO-1
 5                           Plaintiff-
                             Respondent,
 6                                                     ORDER SETTING BRIEFING SCHEDULE
            v.
 7
     JANAMJOT SINGH SODHI,
 8
                             Defendant-                (ECF NO. 47)
 9                           Petitioner.
10
11
            On July 8, 2019, Janamjot Singh Sodhi (“Petitioner”), a federal prisoner proceeding pro se,
12
     filed a motion to vacate, set aside, or correct a sentence (“Motion”) under Title 28, United States
13
     Code, Section 2255, raising a Sixth Amendment claim of ineffective assistance of trial counsel and
14
     requesting that the doctrine of equitable tolling be applied to his petition. See ECF No. 47. Upon
15
     preliminary review of the Motion, the Court believes its decision making would be aided by the
16
     filing of a response by the United States. Accordingly,
17
            IT IS HEREBY ORDERED that the Government shall file a response to Petitioner’s
18
     Motion within 60 days; and
19
            IT IS FURTHER ORDERED that Petitioner shall have 60 days to file his reply, from the
20
     date of the Government’s filing.
21
22   IT IS SO ORDERED.
23
       Dated:     July 16, 2019                            /s/ Lawrence J. O’Neill _____
24                                                UNITED STATES CHIEF DISTRICT JUDGE

25
26
27
28
